Citation Nr: 9916522	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  96-31 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for immunoblastic lymphoma 
as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran had active service from October 1954 to August 
1958 and from October 1961 to July 1981.

This appeal to the Board of Veterans' Appeals (the Board) is 
from an adverse rating action by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board remanded the case in October 1997 for additional 
evidentiary development.  Those actions are now complete and 
this case is properly before the Bord for adjudication upon 
the merits.


FINDINGS OF FACT

1.  The veteran served on active duty during the Vietnam era 
from 1969 to 1970, during which time he was stationed at 
Nakhon Panom, Thailand.

2.  The veteran's commendations include the Vietnam Service 
Medal, and Republic of Vietnam Campaign Medal, and there is 
satisfactory evidence that he had active military service 
along the Thailand/Vietnam border during the Vietnam era.

3.  Credible evidence sustains a reasonable probability that 
the veteran was exposed to Agent Orange while in Thailand.

4.  The veteran's recent immunoblastic lymphoma must be 
reasonably attributed to his inservice Agent Orange exposure.


CONCLUSION OF LAW

Immunoblastic lymphoma is presumed to have been incurred 
during active service as secondary to Agent Orange exposure.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991);  38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Service connection may be established for a disability 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131.  

Additional provisions are to the effect that service 
connection may be presumed in the case of a veteran who 
served continuously for 90 days or more during a period of 
war, if a certain disease, i.e., cancer, was present to a 
compensable degree within a year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, the showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a).



If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(1998).

For the purpose of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i) (1998).  
Agent Orange is generally considered a herbicide agent and 
will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the veteran's service.  38 C.F.R. § 3.303(d); Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) ("[p]roof of 
direct service connection...entails proof that exposure 
during service caused the malady that appears many years 
later"); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
("even though a veteran may not have had a particular 
condition diagnosed in service, or for many years afterwards, 
service connection can still be established"); Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).

Provisions of 38 C.F.R. § 3.307(6)(iii) further state that 
such a veteran who served in the Republic of Vietnam during 
the Vietnam era and has such a (listed) disease shall be 
presumed to have been exposed to the herbicides.  However, 
presumptive provisions are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  See Horowitz v. Brown, 5 Vet. App. 217, 222 (1993).

Service in Vietnam includes service in the waters offshore, 
or service in other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 C.F.R. § 3.313

It remains the duty of the Board as the fact finder to 
determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  However, service connection may be established 
through competent lay evidence, not medical records alone.  
Horowitz, op. cit.  In such a case, as in other situations 
dealing with special provisions of 38 U.S.C.A. § 1154, an 
individual may well provide data with regard to incidents 
which took place, etc. although a lay witness is not capable 
of offering evidence requiring medical knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has the duty to assess the credibility and weight 
to be given the evidence. Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991), reconsideration denied per curiam, 1 Vet. App. 
406 (1991)).

It has been determined that a well-grounded claim requires 
three elements: (1) medical evidence of a current disability; 
(2) lay or medical evidence of a disease or injury in 
service; and (3) medical evidence of a link between the 
current disability and the in-service injury or disease.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

In a case that coincidentally also provides significant 
supportive data regarding claims with regard to Agent Orange 
and the legislative and other machinations associated 
therewith, the United States Court of Appeals for Veterans 
Claims (Court) recently found that plausible medical evidence 
of the existence of a current presumptively service-connected 
disease with an open-ended presumption period is sufficient 
to present a well-grounded service connection claim as to 
that disease.  The case also holds that the presence of the 
disease would carry with it the presumption of nexus to 
service as well.  See Brock v. Brown, 10 Vet. App. 155, 162 
(1996).

Factual Background

It appears the veteran's service medical records from his 
first tour of duty have not been located after several 
attempts by the RO.


The veteran's service medical records reflect that he was 
clinically evaluated as normal in August 1961.  He denied any 
history of tumors, growths, cysts, or cancer.  In January 
1963, the veteran was treated for a systemic viral disease.  
During a periodic May 1969 examination, the veteran was 
clinically evaluated as normal.  During a May 1974 periodic 
examination, the examiner noted a soft subcutaneous node in 
the right shoulder area.  In October 1976, a lipoma was 
excised from the right shoulder.  

In April 1977, the veteran reported a history of tumors, 
growths, cysts, or cancer during his physical examination.  
The examiner noted that the veteran was referring to his 
right shoulder lipoma.  September 1980 chest x-rays reveal 
nodular density overlying the right seventh posterior rib.  
During his September 1980 retirement examination, the 
examiner noted a scar on the right shoulder region and a 
sebaceous cyst present at the right shoulder region or 
lipoma.  February 1981 x-rays chest revealed two nodular 
densities overlying the lung fields.

The veteran's VA DD form 214 reflects that the veteran 
received the Good Conduct Medal; Good Conduct Medal with 
Silver Oak Leaf Cluster; Longevity Service Award Ribbon with 
four Bronze Oak Leaf Clusters; National Defense Service 
Medal; Small Arms Expert Marksmanship Ribbon; Meritorious 
Service Medal; NCO Professional Military Education Graduate 
Ribbon; Republic of Vietnam Campaign Medal; Vietnam Service 
Medal; AF Outstanding Unit Award with two Bronze Oak Leaf 
Clusters; and the AF Commendation Medal with one Bronze Oak 
Leaf Cluster.  The veteran served on foreign soil for three 
years eight months and seventeen days.

In August 1981, the veteran was awarded service connection 
for excision, cyst right shoulder, bursitis, left shoulder, 
and right lateral epicondylitis.


In February 1996, the veteran filed his original claim for 
service connection for right lung mass, lymphoma, large cell 
with immunoblastic [sic].  He stated that he was stationed in 
Thailand/Vietnam in 1969-1970, four miles from the Ho Chi 
Minh Trail.  Included with his claim is a disability 
statement wherein he set forth that he suffered from 
immunoblastic lymphoma, Stage IIA.  His right hilar mass was 
found in April 1993 and was stable for two years.  

In November 1995 an open thoracotomy revealed immunoblastic 
lymphoma.  Also submitted in support of his claim are VA 
outpatient treatment records from November 1995 to January 
1996 which reveal treatment for immunoblastic lymphoma Stage 
IIA.  In November 1995, a right open lung biopsy of a right 
lung mass revealed large cell immunoblastic lymphoma.  
Thereafter, the veteran underwent chemotherapy.

The RO requested the veteran's service personnel records.  
The service personnel records reflect that the veteran was 
stationed in Nakhon Phanom, Thailand from August 1969 to 
April 1970.

Additional outpatient treatment records from October 1995 to 
January 1996 reveal continued treatment for immunoblastic 
lymphoma.

In May 1996, the RO denied entitlement to service connection 
for immunoblastic lymphoma.  The RO noted that while the 
veteran was clearly stationed in Thailand, he was never 
stationed in Vietnam.  The RO cited 38 C.F.R. 
§ 3.307(a)(6)(iii) and determined that the veteran did not 
meet the requirements of service in Vietnam.

The veteran filed a timely notice of disagreement (NOD) in 
June 1996.  He stated that while he acknowledged that he was 
not stationed in Vietnam; he was stationed in Thailand, four 
miles from the Ho Chi Minh Trail.  He stated that he saw 
Agent Orange being dropped from the helicopters above and 
witnessed the vegetation die.  He reported that he was 
stationed at a gymnasium which was located next to the jungle 
areas that were sprayed with Agent Orange.  



The veteran perfected his appeal in August 1996.  He 
reiterated his contentions that Agent Orange was dropped 
within 100 yards of his workstation.  He stated that his base 
at Nakhon Phamon was attacked by the Vietcong because it was 
located less than 60 miles from Vietnam.  Thereafter, this 
case was forwarded to the Board for review.

In an October 1997 Remand, the Board requested further 
evidentiary development.  The Board noted that it appeared 
that additional service medical records were not associated 
with the claims file and another attempt to secure such 
records was necessary.

In response to the RO's request for further evidence of Agent 
Orange exposure, the veteran submitted duplicate copies of 
service personnel records.  He reported that on at least one 
occasion, his base was under attack by the North Vietnamese 
and Agent Orange was sprayed overhead.  Thereafter, he and 
his fellow soldiers picked up bodies and parts of bodies and 
brought them to the base.

In June 1998, the veteran underwent VA examination for 
lymphatic disorders.  He reiterated his history of service in 
Thailand and exposure to Agent Orange.  The veteran detailed 
his post-service medical history including his treatment for 
immunoblastic lymphoma.  The veteran complained of shortness 
of breath, fatigue, and depression.

The examiner commented that the right hilar lymph node was 
enlarging according to the veteran.  The veteran stated that 
he was no longer able to work or perform household chores.  
He reported recurrence of pneumonia.  The examiner noted a 
history of right hilum chemotherapy treatment from November 
1997 to March 1998.  A computed axial tomography (CT) scan 
revealed right hilar adenopathy and parenchymal distortion 
and sub-centimeter module in the lateral segment of the right 
middle lobe most likely representing round atelectasis, 
however a neoplastic process could not be completely 
excluded.  


The examiner's diagnoses included immunoblastic lymphoma, 
right hilum, post-chemotherapy.  The examiner referred the 
claims file to the oncology department for review and an 
opinion regarding the etiology.

In July 1998, the veteran was reexamined.  After examination, 
the examiner's assessment was NHL, immunoblastic Stage II, 
achieved CR with standard surgery, question of possible 
recurrence in right middle lobe by CT appearance but not 
defective relapse.  The examiner commented that although the 
etiology of immunoblastic lymphoma was unknown in most cases, 
the veteran's lymphoma was at least as likely as not related 
to his reported exposure to Agent Orange.

Analysis

Initially, the Board has determined that the appellant's 
claim is well grounded pursuant to 38 U.S.C.A. § 5107 in that 
his claim is a plausible claim, one which is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Once it has been determined that a 
claim is well grounded, VA has a statutory duty to assist the 
appellant in the development of evidence pertinent to that 
claim. 

After reviewing the record, the Board is satisfied that all 
relevant, available evidence is on file and the statutory 
duty to assist the appellant in the development of evidence 
pertinent to his claim has been met.  38 U.S.C.A. § 5107.

In a case such as this, there are several kinds of pertinent 
service records. Admittedly, available service medical 
records are somewhat wanting since they do not reflect and 
treatment for dioxin exposure, etc.  It is entirely possible 
that additional service medical records are somewhere 
available.  However, given the pertinent regulations, there 
would seem to be no special benefit to be gained by delaying 
the claim further in a search for additional but unnecessary 
records.

Also of record are some other service documents, which 
confirm assignment units, duties, locations, etc., identified 
elsewhere in this decision.  In this case, these are more 
important to the disposition of the case.  In that regard, it 
is not known if additional pertinent records may be readily 
if at all available.  To the extent that the veteran is able 
to provide pertinent information, he has clearly done so.  An 
attempt was made to officially verify those factors. 

As was noted above, the applicable regulations presume that a 
veteran who had active military, naval, or air service in the 
Republic of Vietnam during the Vietnam era was exposed to 
certain herbicide agents if he has one of the diseases listed 
in 38 C.F.R. § 3.309(e), unless there is affirmative evidence 
to the contrary.  38 C.F.R. § 3.307(a). 

In this case, the Board notes that the veteran's record of 
service reflects his receipt of commendations regarding 
service in Vietnam.  The fact that there is no service 
department documentation confirming Vietnam service does not 
constitute affirmative evidence that the veteran was not 
exposed to Agent Orange, and there was confirmation of his 
service for one year in Thailand near the border with the 
Republic of Vietnam.

In order, however, to fill in the resultant gaps, there are 
certain factors which the Board must address with regard to 
credibility.  If found credible, these could be adequate for 
an equitable disposition of this claim without further 
development.

Accordingly, in concert with that judgment and consistent 
with providing the veteran with all due process and the 
benefit of the result of an expeditious and equitable 
decision, the Board finds that the duty to assist the veteran 
in obtaining evidence has been fulfilled in this case 
pursuant to pertinent regulations.

In this case, the veteran clearly has had respiratory cancer, 
which is one of those diseases incorporated in the special 
presumptions with regard to disabilities as a result of 
exposure to Agent Orange.

Thus, the only significant issue to be resolved is whether he 
was in fact exposed to dioxins in service.  The evidence in 
this regard may not be independently verifiable or 
overwhelming, but the aggregate data are entirely consistent 
therewith.  In that regard, the Board finds that the 
veteran's explanations of his exposure quite credible and 
historical map evidence verifies that Nakhon Phamon is on the 
Thailand/Vietnam territorial border.  He has provided a 
comprehensive description of the activities through which he 
was exposed to concentrated dioxins, while readily 
acknowledging that he was never stationed within the Vietnam 
border. 

These asserted facts mesh well with those more readily 
recognizable things for which there is no need for 
verification.  They also make good common sense when placed 
next to the known problems such as the ongoing rain in the 
Far East during that portion of the year which made the 
requirement for non-soluble defoliants a reality in the first 
place.  All are entirely believable and consistent with the 
other known information.

The service department has verified that the veteran was 
indeed where he said he was, at a time when military build-up 
from a support standpoint was considerable, and at a time 
when warnings were not necessarily given, as he stated, since 
the hazards were not fully understood.  He can scarcely be 
faulted for the non-verifiability of specific practices on 
the Thailand border.  His assertions in that regard are both 
reasonable and justifiable and appear both sound and 
factually accurate, all of which raises a certain premise 
from which conclusions may be reasonably drawn.  It is 
exactly such situations in which the Court has mandated that 
the Board make judgments with regard to ultimate and relative 
credibility, which in this case, the Board finds in the 
affirmative.

Consequently, based on the above, and giving the benefit of 
the doubt, the Board finds that there is satisfactory 
evidence that the veteran had active service sufficiently 
proximate to if not in the Republic of Vietnam during the 
Vietnam era to have sustained Agent Orange exposure and that 
he is entitled to application of the presumptions relating to 
such service with respect to exposure to Agent Orange under 
38 C.F.R. §§ 3.307, 3.309.  

The Board again notes that the veteran has a respiratory 
cancer, one of the diseases for which presumptive service 
connection is permitted based on exposure to Agent Orange.  
38 C.F.R. §§ 3.307, 3.309.

Thus, having concluded that the veteran was exposed to 
herbicides while assigned to Nakhon Phamon from 1969 to 1970, 
not coincidentally concurrent with other entirely reasonable 
circumstances enumerated by the veteran, the Board finds that 
a doubt is thus raised which must be resolved in his favor, 
and in so doing, that service connection must be granted for 
immunoblastic lymphoma as being the result of Agent Orange 
exposure under pertinent exceptions to the regulations. 38 
U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

Service connection for immunoblastic lymphoma as secondary to 
Agent Orange exposure is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

